DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed February 7, 2022 have been entered.  Claims 1, 8, 13 and 22 have been amended.  Claims 2-7, 9, 10 and 14-21 have been cancelled.  Claims 1, 8, 11-13 and 22 are currently pending in the application.  The amendments to claim 1 have overcome the previous rejection under 35 U.S.C. 112(b), and the amendments to the specification have overcome the previous objections to the drawings.

Reasons for Allowance
Claims 1, 8, 11-13 and 22 are allowed.  The following is an examiner’s statement of reasons for allowance:
Tucker (U.S. Publication No. 2010/0325801) is cited as being of interest as being the closest prior art of record for disclosing a bed assembly (Figure 1) comprising:  (a) a foam headboard 10; (b) one or more slip covers configured to be positioned on the foam headboard 10 (paragraph 0033 and Figure 1); and (c) a bed frame assembly 20 (Figure 2).  Fodge (U.S. Publication No. 2009/0293198) is cited as being of interest for teaching a slip cover 10 and 20 having a releasable fastening mechanism 40 to temporarily securely position the slip cover 10 and 20 on the cushion 30 and having a pocket 51 and 52 that conceals portions of the fastening mechanism 40 when the slip cover 10 and 20 is positioned on the cushion (Figures 1 and 2 and paragraphs 0027-0028). Rains (U.S. Patent No. 5,530,974) is cited as being of interest for 
Schachter (U.S. Publication No. 2020/0037772) is cited as being of interest for teaching wherein the head board 10 has two spaced apart ends with a plurality of through holes 59 arranged on each of the two spaced apart ends (Figure 5), each through hole 59 of the plurality of through holes 59 are configured to align with and receive posts 50 attached to and extending away from the bed frame assembly therein to securely affix the head board 10 to the bed frame assembly (paragraph 0027 and Figure 2).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                          

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673